DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, 7-8, and 10 have been cancelled.
Claims 23-28 have been added.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 03/01/2021. Claims 1-2, 5-6, 9, and 11 through 28 are presently pending and are presented for examination.
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
5.	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
	Applicant argued that over Park in view of OH further in view of Stern does not teach “responsive to an end of the first channel occupancy time, the UE performs receiving beam sweeping in each subframe or slot unit after the first channel occupancy time ends until the UE detects and/or receives downlink transmission in a second channel occupancy time of the network node, wherein the second channel occupancy time is a next channel occupancy time detected by the UE after the first channel occupancy time”.
Examiner respectfully disagrees. Applicant does not recites “responsive to an end of the first channel occupancy time,” limitation in the specification. In addition, Stern teaches WTRU performs reception beam sweeping with a CCA (see paragraph 318) and the beam sweeping adaptation (programmable) can be provided for reception beam sweeping operation (see paragraph 181). In addition, Park teaches UE determines the beginning and ending of channel occupancy by th eNB (see paragraph 207), In addition, Park teaches UE monitors (detects) the eNB channel occupancy (see paragraph 218). Therefore, only the above teachings make obvious an ordinary skill in the art to be able to configure beam sweeping to determine when a channel is not occupied.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it recites the limitation “responsive to an end of the first channel occupancy time…” This limitation is not found in the specification; therefore, it is considered new matter. In addition, the perceive limitation does not indicate how the UE determines the end of first occupancy time; therefore an essential step is missing.
Claims 2, 19-20, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 1.
Claim 5 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it recites the limitation “responsive to an end of the first channel occupancy time…” This limitation is not found in the specification; therefore, it is considered new matter. In addition, the perceive limitation does not indicate how the UE determines the end of first occupancy time, therefore an essential step is missing.
Claims 6, 9, 11-13, 21-22,and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 5.
Claim 14 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it recites the limitation “responsive to an end of the first channel occupancy time…” This limitation is not found in the specification, therefore it is considered new matter. In addition, the perceive limitation does not indicate how the UE determines the end of first occupancy time, therefore an essential step is missing.
Claims 15-18, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 14.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  Detecting or determining the end of the first channel occupancy.
Claims 2, 19-20, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  Detecting or determining the end of the first channel occupancy.
Claims 6, 9, 11-13, 21-22,and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 5.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  Detecting or determining the end of the first channel occupancy.
Claims 15-18, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 14.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, “wherein at least one of: the method comprises the network determines…” There cannot be more than one method in a claim. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9, and 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2017/0231011 A1) in view of OH et al. (US 2017/0238233 A1) further in view of Stern-Berkowitz et al. (US 2020/00774437 A1-hereafter Stern) .

For claim 1 Park teaches a method of a UE (User Equipment)(see Fig. 5 “UE 520 & eNB 510”), comprising: 
the UE at least one of detects or receives downlink transmission in a first channel occupancy time of a network node in an unlicensed spectrum (see paragraph 218 “the time duration for the eNB to acquire and use the resource is referred to as channel occupancy time (COT)”, paragraphs 207-208 “UE identifies (detects) when the eNB starts channel occupation to the time when the eNB ends channel occupation (DL End subframe)”, paragraphs 19, 22 “receiving DL in unlicensed band from eNB”, paragraph 0078 “UE performs a LBT a listen before talk (detects and or receives) whether licensed shared channel is occupied by a base station”, Fig. 1 A , Fig. 1B “channel occupancy time for downlink transmission being repeated”, paragraphs 81-82 “channel occupancy time ranging from 1 ms to 10 ms and maximum channel occupancy time 130”, Fig. 9, and paragraph 132 “the channel occupation time 921, 922, 923, 924, et/”); and 
responsive to an end of the first channel occupancy time, the UE performs receiving beam sweeping in each subframe or slot unit after the first channel occupancy time ends until the UE detects and/or receives downlink transmission in a second channel occupancy time of the network node, wherein the second channel occupancy time is a next channel occupancy time detected by the UE after the first channel occupancy time (see paragraph 255 “UE performs reception beam sweeping or UE beam sweeping”, paragraphs 255-256 “UE performs receiving beam sweeping interval (BRS subframe) (each time unit or each subframe) is configurable (programmable)”, Fig. 17 “UE performs a receiving beam sweeping or UE beam sweeping 1720  in each subframe, when it detects a beam reference signal (BRS) 1710 from eNB until next beam reference signal (BRS) and performs the 1723 receiving beam sweeping until the next BRS (1720 and 1723 are different)-1710, 1720, and 1723 are all configurable”, Fig. 1A , Fig. 1B “channel occupancy time 130 (first channel occupancy) and idle period 135”, paragraph 207 “UE determines the beginning and ending of channel occupancy by th eNB”, paragraph 218 “UE monitors (detects) the eNB channel occupancy”, paragraph 269 “UE may determine a UE reception beam by monitoring the eNB RS sweeping in BRS subframe of the eNB”, paragraph 279 “UE 520 receives RAR transmitted from eNB on DL-SCH” and paragraph 335 “UE 520 may monitor to receive RAR transmitted from eNB”). 
Park does not explicitly teach first and second channel occupancy time.
However, OH teaches a base station (eNB)  transmit data (downlink data) to a user equipment (UE) through the unlicensed band during a first channel occupying duration and a second channel occupying (see paragraphs 10-11). In addition, OH teaches downlink control channel and data channel transmission on first channel occupancy and second channel occupancy and the slots between first and second channel occupancy (see paragraphs 50-51, 53, 59, and 60 and Fig. 3 “first channel occupancy 340 and second channel occupancy 360 is after the first channel occupancy and next to it”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of OH in the 5G cellular communication of Park to configure UE to perform beam sweeping in the second channel occupancy time in order to receive DL data or finds an optimum beam from eNB.
The motivation for this combination is to process rapidly increasing data in an environment where it is difficult to secure a license band frequency, to utilize unlicensed spectrum or unlicensed carrier in LTE-U, licensed-assisted access (LAA) (see OH: paragraph 40). 
Moreover, Stern teaches WTRU performs reception beam sweeping with a CCA (see paragraph 318) and the a beam sweeping adaptation (programmable) can be provided for reception beam sweeping operation (see paragraph 181). In addition, Stern teaches that the beam sweeping operation may be adapted based on the subcarrier spacing /symbol duration and /or time left in a time period for transmission (when channel is not occupied). In addition, Stern teaches that WTRU determines whether a channel is occupied by eNB (see paragraph 76). In addition, Stern teaches that WTRU performs CCA on one or more time unit until the channel is found to be free (see paragraph 107). In addition, Stern teaches that Examples of a time period may include, for example, a subframe (SF), a frame, a slot, a mini-slot, a set of slots or mini-slots, a TTI, a short TTI, a multi-symbol TTIs, symbol, a set of TTIs, a set of symbols, a sync burst, a sync block, a set of sync bursts or sync blocks, and the like. (see paragraph 107).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Stern in the combined 5G cellular communication of Oh and Park to adapt UE reception beam sweeping operation within a CCA or adapt UE reception beam sweeping based some other criteria such as subcarrier spacing/symbol duration and/or time left in a time period for transmission (see Stern: paragraph 119)

           For claims 2 and 6 Park in view of OH further in view of Stern teaches the method, wherein if the UE has not received downlink transmission in the unlicensed spectrum, the UE performs receiving beam sweeping in each time unit until the UE receives downlink transmission or until the UE finds a candidate beam (see Park: paragraph 255 “reception beam sweeping is continuous till a beam is found” as discussed in claim 1). 
           
	For claim 5 Park in view of OH further in view of Stern teaches a method of a UE (User Equipment), comprising: 
the UE at least one of detects or receives a downlink transmission in a first channel occupancy time of a network node in an unlicensed spectrum (as discussed in claim 1); and 
responsive to an end of the first channel occupancy time, the UE performs receiving beam sweeping in one or more subframes or slots between the end of the first channel occupancy time and a timing when the UE receives a downlink transmission in a second channel occupancy time of the -2-Docket No. 1426-215.101(1060174-US)Appl. No. 16/010,266Amdt. Dated September 30, 2020Reply to Office Action of July 2, 2020network node, wherein the second channel occupancy time is a next channel occupancy time detected by the UE after the first channel occupancy time, and wherein the one or more subframes or slots is determined based on a time period, wherein the one or more subframes or slots is determined based on a time period (see Park: paragraphs 255-256, Fig. 17 “beam sweeping interval (BRS subframe) is configurable”, paragraph 342 “a beam sweeping interval (e.g., subframe)”, OH: paragraph 50-51 “downlink and control channel transmissions and slots between first channel occupying and second channel occupying” and as discussed in claim 1). 
           
For claim 9 Park in view of OH further in view of Stern teaches beam pairs and updating beam pairs the method, wherein after the end of the first channel occupancy time and before the end of the second channel occupancy time, the UE at least one of  detects or monitors downlink transmission via a receiving beam which is used in a last reception or in the first channel occupancy time, unless the receiving beam is updated, wherein the UE at least one of  detects or monitors downlink transmission in subframes or slots other than the one or more subframes or slots for performing beam receiving  (see Park: paragraph 25 “UE receives a beam reference from eNB in the eNB transmission beam interval and transmit to eNB a RAP within the eNB reception beam seeping interval” and as discussed in claim 1 and claim 5) which are used in the last reception (see Park:  paragraph 77 “previously received or configured beam is misaligned owing to mismatch”) or in the first channel occupancy time, unless the receiving beam is updated (see paragraphs 119-120 “procedure to measure and report receiving or transmitting beam (updating beams)”), wherein the UE detects and/or monitors downlink transmission in time units in which the UE does not perform the receiving beam sweeping (see Park: paragraphs 255-256 “UE determine best receiving beam without performing beam sweeping and the transmission beam sweeping interval cannot coincide with the reception beam sweeping interval”). 

For claim 11 Park in view of OH further in view of Stern teaches the method, wherein the time period is determined based on a specific rule (see Park: paragraphs 255-256 “the beam sweeping interval BRS subframe are configured in predetermined duration (specific rule)”) or 

           For claim 12 Park in view of OH further in view of Stern teaches the method, wherein the time period is determined based on maximum or average occupation time value under DL (downlink) LBT (Listen Before Talk) priority value implicitly or explicitly signaled by the network node or derived by the UE (see Park: paragraph 82 “maximum channel occupancy time” and paragraph 79 “LBT regulations on unlicensed band” OH: paragraph 10 maximum occupancy time of the eNB or the UE defined at a channel access priority defined by regional or national regulation in a mobile communication system that operates in unlicensed band”). 

           For claim 13 Park in view of OH further in view of Stern teaches the method, wherein the time period is derived by UE or indicated by the network node (see Park: paragraph 255 “beam scanning interval is configured in a preset duration”). 

           For claim 14 Park in view of OH further in view of Stern teaches a method of a network node, comprising: 
the network node transmits downlink transmission in a first channel occupancy time in an unlicensed spectrum (as discussed in claim 1); and
responsive to an end of the first channel occupancy time (as discussed in claim 1):
the network node transmits downlink transmission in a second channel occupancy time in the unlicensed spectrum, wherein the second channel occupancy time is a channel occupancy time subsequent to the first channel occupancy time (as discussed in claim 1); and 
the network node performs transmitting beam sweeping in a specific (see Park: paragraphs 255-256 “beam scanning interval is configured in a preset duration (specific time unit)” and as discussed in claim 1). 

           For claim 15 Park in view of OH further in view of Stern teaches the method, wherein the network node performs transmitting beam sweeping with beams occupying a channel in the specific subframe or slot of the second channel occupancy time (see Park: paragraph 255 “beam scanning interval is configured in a preset duration (specific time unit)” and as discussed in claim 1).. 

           For claim 16 Park in view of OH further in view of Stern teaches the method, wherein the specific (see Park: paragraph 82 “before starting transmission (transmission time is configurable”, paragraph 255 “beam scanning interval is configured in a preset duration (second channel occupancy time)” and as discussed in claim 1).

           For claim 17 Park in view of OH further in view of Stern teaches the method, wherein at least one of: the method comprises the network determines the specific subframe or slot is a subframe or slot based on a time period, wherein the time period is indicated or configured by the network node for a user equipment (UE) to perform receiving beam sweeping after the first channel occupancy time (see Park: paragraphs 255-256 “beam scanning interval (period) is configured in a preset duration (second channel occupancy time)” and as discussed in claim 1); or 
 the specific subframe or slot is not determined as starting subframe or slot of the second channel occupancy time (see Stern: paragraph 107 “subframe”). 

For claim 18 Park in view of OH further in view of Stern teaches the method, wherein the network node transmits downlink transmission to the UE via a transmitting beam, used to serve the UE in a last transmission or in the first channel occupancy time, in (as discussed in claims 9-10).  

For claims 19 and 21 Park in view of OH further in view of Stern teaches the method, wherein after the first channel occupancy time ends, the UE performs receiving beam sweeping in each (see paragraphs 255-256 and 342 “time periods where UE performs  receiving beam sweeping until a finds a suitable beam”).

For claims 20 and 22 Park in view of OH further in view of Stern teaches the method, wherein after the UE finds the candidate beam, the UE indicates the candidate beam to the network node (see paragraphs 255-256 and 342 “time periods where UE performs  receiving beam sweeping until a finds a suitable beam”).

For claim 23  Park in view of OH further in view of Stern teaches the method, wherein the UE performs the receiving beam sweeping in each subframe or each slot between an end of the first channel occupancy time and a timing when the UE receives downlink transmission in the second channel occupancy time (as discussed in claim 1-beam sweeping is adaptable (configurable) and design choice-no inventive step).  

For claim 24  Park in view of OH further in view of Stern, wherein the UE performs the receiving beam sweeping in each subframe or each slot during a time duration during which no downlink transmission in the second channel occupancy time is detected by the UE (as discussed in claim 1-beam sweeping is adaptable (configurable) and design choice-no inventive step). 

For claim 25  Park in view of OH further in view of Stern, wherein the UE performs the receiving beam sweeping in one or more subframes during a time duration during which no downlink transmission in the second channel occupancy time is detected by the UE, wherein the time duration starts when or after the first channel occupancy time ends (as discussed in claim 1-beam sweeping is adaptable (configurable) and design choice-no inventive step).  

For claim 26  Park in view of OH further in view of Stern, wherein between the end of the first channel occupancy time and the timing when the UE receives downlink transmission in the second -5-Docket No. 1426-215.101(1060174-US)Amdt. Dated September 30, 2020Reply to Office Action of July 2, 2020channel occupancy time, the UE does not perform the receiving beam sweeping in any additional subframes or slots other than the one or more subframes or slots (as discussed in claim 1-beam sweeping is adaptable (configurable) and design choice-no inventive step).  

For claim 27  Park in view of OH further in view of Stern teaches, wherein the one or more subframes or slots is determined based on the time period and an ending subframe or slot of the first channel occupancy time (as discussed in claim 1-beam sweeping is adaptable (configurable) and design choice-no inventive step).

For claim 28 Park in view of OH further in view of Stern teaches the method of claim 17, wherein the specific subframe or slot of the second channel occupancy time is a subframe or (see Stern: paragraph 107 “subframe”).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: of Yerramelli et al. (US 2018/0309479 A1), Rune et al. (US 2017/0366992 A1), and Yoo et al. (US 2017/0366992 A1).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415